IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 775 MAL 2014
                              :
              Petitioner      : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
CLAUDE DESCARDES,             :
                              :
              Respondent      :


                                         ORDER


PER CURIAM

      AND NOW, this 7th day of April, 2015, the Petition for Allowance of Appeal is
GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by petitioner, is:

      Whether the Superior Court’s conclusion that [respondent] was entitled to
      coram nobis review conflicts with the holdings of the Pennsylvania
      Supreme Court in Commonwealth v. Ahlborn and Commonwealth v. Hall
      as well as prior Superior Court precedent?